EXHIBIT 10.8
 
ACCESS AND USE AGREEMENT
 
THIS ACCESS AND USE AGREEMENT (this “Agreement”) is entered into on April 7,
2009 to be effective as of 11:59 PM CDT March 31, 2009 (the “Effective Date”),
by and between SemMaterials, L.P., an Oklahoma limited partnership
(“SemMaterials”), and SemMaterials Energy Partners, L.L.C., a Delaware limited
liability company (“SMEP”).  SemMaterials and SMEP are sometimes herein referred
to individually as a “Party” and collectively as the “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, SemMaterials and SMEP entered into that certain Terminal Access and Use
Agreement, dated as of January 28, 2008 (the “Terminal Agreement”) which set
forth certain rights, obligations, terms, conditions and restrictions associated
with and necessary for SemMaterials to access the Terminals to facilitate the
processing, sale, delivery, and/or removal of asphalt cement, residual fuel oil
or other product or inventory;


WHEREAS, commencing on July 22, 2008, SemGroup, L.P., an Oklahoma limited
partnership (“SemGroup”) and certain of its Affiliates (including SemMaterials),
filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code (as
defined herein);
 
WHEREAS, on March 6, 2009, SemGroup and certain of its Affiliates (including
SemMaterials) and SemGroup Energy Partners, L.P., a Delaware limited partnership
(“SGLP”) and certain of its Affiliates (including SMEP) entered into a term
sheet regarding the principal terms of a settlement agreement (the “Settlement”)
between SemGroup and SGLP;
 
WHEREAS, pursuant to the terms of the Settlement, SemGroup and its Affiliates
agreed to transfer the Asphalt Transferred Assets (as defined herein) to SGLP
and its Affiliates;
 
WHEREAS, as part of the Settlement SemMaterials will reject the Terminal
Agreement in the Bankruptcy Cases and liquidate the Existing Asphalt Inventory
(as defined herein); and
 
WHEREAS, the Parties desire to agree upon and set forth certain rights,
obligations, terms, conditions and restrictions associated with and necessary
for SemMaterials to access the Terminals and the Asphalt Transferred Assets, as
necessary, to facilitate the processing, sale, delivery and/or removal of the
Existing Asphalt Inventory during the Liquidation Period (as defined herein).
 
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
 
1. Definitions.  In addition to terms defined elsewhere in this Agreement, where
capitalized, the following words and phrases in this Agreement shall be defined
as follows:
 
(a) “Affiliate” means, with respect to any entity, any other entity that,
directly or indirectly, controls, is controlled by or is under common control
with, such specified entity through one or more intermediaries or otherwise;
provided that, for purposes of this Agreement, (i) SemGroup Energy Partners
G.P., L.L.C., SemGroup Energy Partners, L.P. and their subsidiaries (the “SGLP
Parties”) shall not be deemed to be Affiliates of SemGroup G.P., L.L.C.,
SemGroup, L.P. and their subsidiaries (other than the SGLP Parties) (the
“SemGroup Parties”) and (ii) the SemGroup Parties and its subsidiaries shall not
be deemed to be Affiliates of the SGLP Parties.  For the purposes of this
definition, “control” means, where used with respect to any entity, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.
 
 

--------------------------------------------------------------------------------

 
 
(b) “Asphalt Transferred Assets” means, collectively, (i) the “Asphalt
Processing Assets” as defined in the Contribution Agreement, (ii) the “Prior
Retained Easements” as defined in the Contribution Agreement and (iii) the
“Prior Retained Leasehold Agreements” as defined in the Contribution Agreement.
 
(c) “Bankruptcy Cases” means the chapter 11 cases commenced by SemGroup and
certain of its direct and indirect subsidiaries on July 22, 2008 (including any
case commenced after the date of this Agreement), jointly administered under
Case No. 08-11525 (BLS).
 
(d) “Bankruptcy Code” means Title 11 of the United States Code, as amended.
 
(e) “Bankruptcy Court” means the United States Bankruptcy Court for the District
of Delaware or any other court having jurisdiction over the Bankruptcy Cases
from time to time.
 
(f) “Contribution Agreement” means that certain Contribution, Conveyance,
Assignment and Assumption Agreement, dated as of the Effective Date, by and
among SemMaterials, K.C. Asphalt L.L.C., SemMaterials Energy Partners, L.L.C.
and SGLP Asphalt, L.L.C.
 
(g) “Existing Asphalt Inventory” means any of SemMaterials’ or its Affiliates’
asphalt cement, residual fuel oil or other product or inventory that is owned on
its own behalf or held on behalf of third parties and that is stored in the
Asphalt Transferred Assets or in SGLP’s or its Affiliates’ liquid asphalt cement
facilities as of the Effective Date.
 
(h) “Liquidation Period” means the period commencing as of the Effective Date
and ending on October 31, 2009.
 
(i) “SMEP Owned Real Property” means that certain land owned in fee by SMEP at
which some of the Terminals are located as more particularly described on
Schedule 1(i) attached hereto.
 
(j) “SMEP Leased Real Property” means that certain land leased by SMEP at which
some of the Terminals are located as more particularly described on
Schedule 1(i) attached hereto.
 
 

--------------------------------------------------------------------------------

 
 
(k) “Terminal Assets” means all of the property of SMEP at and comprising the
Terminals including the SMEP Owned Real Property, the SMEP Leased Real Property
and all of those certain asphalt and residual fuel oil storage tanks and related
equipment, facilities, buildings, loading facilities, controls and other assets
located at or used in connection with the Terminals, all as more particularly
described on Schedule 1(k) attached hereto.
 
(l) “Terminals” means those certain terminals described in Schedule 1(i) which
include the Terminal Assets, the SMEP Owned Real Property or SMEP Leased Real
Property, as applicable, and the Asphalt Transferred Assets.
 
2. Reservation and Recognition of Access and Use Rights. SemMaterials hereby
reserves and retains the rights to access and use SMEP’s Terminal Assets and the
Asphalt Transferred Assets, to the extent necessary (a) to permit the
processing, sale, delivery and/or removal of the Existing Asphalt Inventory
during the Liquidation Period in accordance with customary industry practice and
in a manner consistent with historical practice, and (b) to permit the
fulfillment by the Parties of their obligations under Section 10 of this
Agreement, and (c) to park mobile equipment including trucks, trailers, and
paving related equipment to the extent such parking does not interfere with the
operation of the Terminals.  SMEP hereby recognizes and agrees to provide and
accommodate the access rights of SemMaterials under this Agreement subject to,
and agrees to perform and abide by, the terms and conditions set forth in this
Agreement.  SemMaterials expressly disclaims the right to use Terminal Assets
which relate solely to SMEP’s asphalt cement and residual fuel oil terminalling
and storage business and operations and which are not needed in connection with
the processing, sale, delivery and/or removal of the Existing Asphalt Inventory
during the Liquidation Period.
 
3. Term.  This Agreement shall commence on the Effective Date and shall remain
in effect separately with respect to each Terminal until the earlier of
conclusion of the Liquidation Period or the date on which all Existing Asphalt
Inventory is removed from each Terminal and Customer provides a written notice
to Owner stating all Product is removed (the “Term”).  Such written notice can
be delivered via electronic mail or facsimile.
 
4. Operation and Maintenance of Terminal and Assets; Sharing of Common Costs.
 
(a) Apportionment and Sharing of Costs.  Except as provided in this Section 4,
SMEP shall be solely responsible for and shall pay and discharge when due and
payable all costs and expenditures relating to the ownership and operation of
Terminal Assets, SMEP Owned Real Property, SMEP Leased Property and Asphalt
Transferred Assets. SemMaterials shall be solely responsible for those costs and
expenditures that directly relate to processing, storage and distribution
activities with respect to the Existing Asphalt Inventory during the Liquidation
Period, which costs shall be prorated for the portion of the month or other time
period the Terminal Assets or Asphalt Transferred Assets are used by
SemMaterials.  Notwithstanding anything to the contrary herein, SemMaterials
shall not be responsible for any portion of SMEP’s overhead costs.
 
(b) Payment and Discharge of Apportioned Costs; Audit Rights.  SMEP shall be
obligated to pay all costs associated with the ownership and operation of the
Terminals and the Asphalt Transferred Assets and shall invoice SemMaterials for
its respective share of operating costs under Section 4(a) on a monthly basis
during the Liquidation Period with reasonable supporting documentation for each
cost item described in the invoice.  Such cost allocation will also comply with
the terms of the Transition Services Agreement between the Parties.  Such
invoices shall be payable within fifteen (15) days after receipt.  SMEP shall
keep such books and records (which shall be maintained on a consistent basis and
substantially in accordance with generally accepted accounting principles) and
shall readily disclose the basis for any charges or costs or credits, ordinary
or extraordinary, billed or due to the other Party under this Agreement and
shall make them available for examination, audit, and reproduction by the other
Party and its agents for a period of eighteen (18) months after such charge or
credit is billed or due.
 
 

--------------------------------------------------------------------------------

 
 
(c)           Disputed Amounts.
 
If SemMaterials disputes the amount reflected in any statement or invoice
delivered pursuant to Section 4(b) of this Agreement, then SemMaterials may,
within thirty (30) days after receipt of such statement or invoice, deliver a
written notice to SMEP (the “Dispute Notice”) setting forth the items in dispute
in reasonable detail (the “Disputed Items”).  During the thirty (30) day period
following delivery of the Dispute Notice (the “Resolution Period”), the Parties
will use their commercially reasonable efforts to reach agreement on the
Disputed Items set forth in the Dispute Notice.  If the Parties are unable to
reach an agreement during the Resolution Period, then they will appoint a
mutually acceptable independent party to review the Dispute Notice and determine
the final amount of the Disputed Items.  If the Parties are unable to agree on a
single independent party within fifteen (15) days after the end of the
Resolution Period, then the Parties will each appoint one (1) independent party,
who will jointly select a third independent party (singly or collectively, the
“Referee”), within thirty (30) days after the end of the Resolution Period.  The
Referee shall deliver its determination to the Parties within thirty (30) days
from the date of its engagement.  The Referee’s report shall be final and
binding upon the Parties.  The cost of the Referee’s engagement and report shall
be shared fifty percent (50%) by Owner and fifty percent (50%) by Customer.
 
5. Health and Safety.  In use of SMEP’s Terminal Assets and the Asphalt
Transferred Assets and the exercise of its rights hereunder, SemMaterials shall
conduct safe operations and shall comply with all applicable federal, state, and
local rules, regulations and orders and SMEP job-site rules and regulations
regarding safety, health and fire protection.  SMEP shall provide SemMaterials
with copies of all manuals, pamphlets and brochures and obtain other information
regarding SMEP’s safety and emergency policies, procedures and
rules.  SemMaterials shall familiarize themselves and their employees, agents,
contractors and invitees with such safety and emergency information and shall be
responsible for providing any required training.  SemMaterials shall provide all
such appropriate protective equipment and clothing as may be required, and all
persons accessing the Terminals shall wear such required protective equipment
and clothing at all times while thereon.  SemMaterials will access and use the
Terminals, Terminal Assets and the Asphalt Transferred Assets in a manner that
will not unreasonably interfere with SMEP’s operations at such Terminals or
create an unreasonable safety risk or hazard.  No smoking or open flame or
matches or lighters shall be permitted on the Terminal property without SMEP’s
express prior approval.  SemMaterials shall ensure that the Terminals are at all
times kept free of waste and are left clean and orderly.  Equipment placement
and material storage shall be at locations satisfactory to SMEP.  SMEP shall
have no duty to monitor compliance by SemMaterials or any contractors, employees
or other third parties with any safety rules, regulations or requirements;
provided, however, if SMEP becomes aware of any such violation of safety rules,
regulations or requirements, SMEP may require SemMaterials to correct violations
immediately, and in the event of aggravated or repeated violations, SMEP may
refuse to allow any person or persons committing such violations to have
continuing access to the Terminal, Terminal Assets or the Asphalt Transferred
Assets.  SemMaterials shall use commercially reasonable efforts to prevent and
minimize hazardous conditions arising as a result of its use of the Terminals
and the Asphalt Transferred Assets and shall promptly correct any unsafe or
hazardous condition at the Terminals or relating to any of the Asphalt
Transferred Assets caused by SemMaterials or its respective employees or agents
of which they are aware.  SMEP shall promptly correct any unsafe or hazardous
condition at the Terminals caused by SMEP or its employees or agents of which
SMEP is aware which could materially interfere with the use by SemMaterials of
the Terminals, Terminal Assets or the Asphalt Transferred Assets for the
purposes described herein.
 
 

--------------------------------------------------------------------------------

 
 
6. Security.  SemMaterials and its employees, agents, invitees and contractors
shall comply with SMEP’s security requirements applicable to each Terminal and
shall obey the applicable directions of SMEP’s security personnel and
contractors.  SMEP may impose reasonable restrictions and limitations upon
access to all or any portion of the Terminal, Terminal Assets or the Asphalt
Transferred Assets, including restrictions as to time and place of access at any
particular time or location to the extent it does not materially interfere with
exercise of rights by SemMaterials hereunder.  All persons shall abide by all
such restrictions and limitations.  Any person found in violation of any such
restrictions and limitations may be removed from the Terminal by SMEP, and SMEP
may refuse to allow such person any further access to the Terminal.  Unless
otherwise specifically provided in writing, SMEP shall have no duty to provide
any security for protection of the persons or property of SemMaterials or any
contractors, employees, agents or invitees.  SMEP may issue passes or visitor
identification cards to employees, contractors, or representatives of
SemMaterials, which must be presented upon request before entry into Terminals
and surrendered upon demand or upon any termination or expiration of this
Agreement.  Passes or other identification shall be issued only to persons
meeting any reasonable security criteria applicable at the relevant Terminal.
 
7. Wastes; Hazardous Materials.  Each Party shall at all times keep those areas
within the Terminal used by such Party pursuant to this Agreement free from
accumulations of waste material or rubbish resulting from such Party’s use
thereof, and each Party shall remove at their own expense all temporary
structures, rubbish and waste materials resulting therefrom.  Each Party shall
take all commercially reasonable steps to eliminate or minimize the generation
of Hazardous Materials in connection with its use of the Terminals.  Each Party
shall be responsible for safely and properly handling, removing and disposing of
all Hazardous Materials used, stored or generated in conjunction with any use of
the Terminals, the Asphalt Transferred Assets or their other respective assets,
including, without limitation, the Existing Asphalt Inventory, in accordance
with all applicable Hazardous Materials Laws.  Upon completion of any work on or
about a Terminal, each Party shall leave the work site in a clean and orderly
condition, free from trash, rubbish, debris and other wastes.  “Hazardous
Materials,” as used herein, shall mean, without limitation, those materials
defined or regulated as hazardous substances, extremely hazardous substances,
hazardous chemicals, hazardous materials, toxic substances, toxic chemicals, air
pollutants, toxic pollutants, hazardous wastes, extremely hazardous wastes,
radioactive materials or restricted hazardous waste by Hazardous Materials
Law.  The term “Asbestos” as used herein shall mean any asbestos or material
containing asbestos.  The term “Hazardous Materials Law” as used herein means
any federal, state, or local law (including common law), ordinance or regulation
or any court judgment or order of any federal, state or local agency or
regulatory body applicable to the Terminal relating to industrial hygiene or to
environmental or unsafe conditions including, but not limited to, those relating
to the generation, manufacture, storage, use, handling, transportation,
recycling, disposal, release, emission or discharge of Hazardous Materials and
Asbestos, those in connection with the construction, fuel supply, power
generation and transmission, waste disposal or any other operations or processes
relating to the Terminal, and those relating to the atmosphere, soil, surface
and ground water, wetlands, stream sediments and vegetation on, under, in or
about each Terminal.  Each Party shall use commercially reasonable efforts to
reduce and minimize accidents arising in connection with use of the Terminal and
shall promptly report to the other Party all accidents or occurrences resulting
in injuries to the employees of SemMaterials or third parties and damage to the
other Party’s property or third parties, arising out of such Party’s use of a
Terminal.  SemMaterials and SMEP shall provide each other a detailed written
incident report and shall furnish such other Party with a copy of non-privileged
reports made by the reporting Party to such Party’s insurers, governmental
entities or to others of such accidents or occurrences.  Each Party shall
promptly report any governmental inspections relative to such Party’s operations
conducted at the Terminal and the results of the inspections.  Where advance
notice of an inspection is given, each Party shall promptly notify the other
Party using the Terminal of the same.  Each Party shall inform the other Party
of any notices, warnings, or asserted violations issued by any governmental
agencies relative to any activities performed by such Party at the Terminal.
 
 

--------------------------------------------------------------------------------

 
 
8. Reserved.
 
9. Personnel, Contractor Prohibitions and Restrictions.  The possession, use,
manufacture, distribution, transfer of, or being under the influence of any
unauthorized, prohibited, illegal or controlled substance, or drug
paraphernalia, or possession of any firearm, weapon, explosive or ammunition is
prohibited at the Terminals.  As used in this provision, “substance” refers to
alcohol, drug(s), chemical(s), illegal or prescribed, that may be inhaled,
injected, absorbed or taken by mouth that may, in the SMEP’s opinion, impair an
individual.  SemMaterials shall not allow and shall take all steps reasonably
necessary to prevent the possession of any unauthorized, prohibited, illegal, or
controlled substance, illegal weapon or firearm by one of its employees, agents,
contractors or invitees at the Terminal.  Any employees, agents, invitees or
contractors of SemMaterials who violate this prohibition are subject to
immediate removal from the Terminal and such removal shall not constitute any
cause for claim or damages against SMEP, and SMEP may prevent such persons from
returning to the Terminal.  Prohibited items and substances may be confiscated
and transferred to appropriate law enforcement authorities.  SMEP shall enforce
the prohibitions and restrictions described in this paragraph against its own
personnel, contractors or visitors, or other users of the Terminals.
 
10. Regulatory Matters and Compliance.  SMEP and SemMaterials and their
respective employees, agents and invitees shall comply with all applicable
federal, state, and local laws, rules, regulations and orders in connection with
their respective use of the Terminals.  Each Party shall secure and maintain
current all required permits, licenses, certificates, and approvals relating to
its use of the Terminals or the Asphalt Transferred Assets, as applicable and in
accordance with the terms of the Transition Services Agreement.  SMEP shall
comply with all applicable federal, state, and local laws, rules, regulations
and orders pertaining to the operation of the Terminal and the Asphalt
Transferred Assets to the extent reasonably necessary to enable SemMaterials to
exercise the rights provided hereunder.  SemMaterials and SMEP shall reasonably
cooperate and coordinate with each other with respect to permits, environmental
prevention plans and storm water permitting.
 
 

--------------------------------------------------------------------------------

 
 
11. Notice of Damage; Emergency Management.  SemMaterials shall promptly notify
SMEP of any matters pertaining to any damage or impending damage to or loss of
any of the SMEP’s assets or facilities that are known to such Party.  SMEP shall
promptly notify SemMaterials of any damage or impending damage to or loss of any
of their assets or facilities, including any unpermitted release or threat of
release of Hazardous Materials, that are known to SMEP.  In the event of an
emergency occurring at any Terminal, SMEP and SemMaterials shall diligently
cooperate in good faith to appropriately manage the emergency situation in a
timely and effective manner.  Such cooperation shall include, but not be limited
to, providing of necessary access to all portions of the Terminal and the
improvements thereon.
 
12. Access to Terminals and Asphalt Transferred Assets.  SemMaterials shall have
access to the Terminals and the Asphalt Transferred Assets for the exercise of
its rights granted hereunder during each such Terminal’s normal business hours
in accordance with its ordinary course of business and consistent with past
practice, subject to the terms and conditions set forth in this Agreement and to
reasonable Terminal shutdowns or restrictions to address emergency or hazardous
situations or as reasonably necessary to protect SMEP’s assets or
operations.  SMEP may reasonably designate certain areas within the Terminals as
private and restrict the access of SemMaterials thereto to the extent such areas
do not relate to SemMaterials’ business activities or unduly impede
SemMaterials’ access to the Asphalt Transferred Assets.  In the event
SemMaterials needs access to any such restricted areas at a particular Terminal,
SemMaterials shall provide SMEP with advance notice and SMEP shall provide an
escort for such access.
 
13. Reserved.
 
14. Standards of Operation; Prevention of Interference with Other Party’s
Operations.  Except as otherwise set forth herein, for purposes of this
Agreement, the normal and customary standards of performance within the asphalt
industry shall be the measure of whether a Party’s performance is reasonable and
timely and each Party shall conduct its business, operations and other
activities undertaken at the Terminals pursuant to this Agreement in accordance
with such standards.  Neither SemMaterials nor SMEP shall use equipment,
technologies, or methods of operation that adversely interfere or affect the
operations or assets of the other Party using the Terminal.  Each Party shall
take all reasonable precautions to prevent damage to the Terminals or any of the
assets located thereon.
 
15. Reserved.
 
16. Reserved.
 
 

--------------------------------------------------------------------------------

 
 
17. Indemnification.
 
(a) SemMaterials, for itself, its successors and assigns hereby (i) waives its
right to bring any claim or cause of action against SMEP, its agents and
employees and (ii) agrees to indemnify, defend and hold harmless SMEP for any
claim or cause of action for any loss, damage, injury, or other casualty of
whatsoever kind or by whomsoever caused, to the person or property arising out
of, or resulting from SemMaterials' use, possession or operation thereof, or
from its installation, existence, use, maintenance, conditions, repair,
alteration, removal or replacements of any improvements thereof, unless due to
the gross negligence or willful misconduct of SMEP, its agents or employees.
 
(b) SemMaterials agrees to indemnify and save SMEP harmless from and against any
and all liabilities, claims, demands, suits, judgments, damages or losses,
including costs, fees and expenses, in connection therewith, or incidental
thereto, in any manner arising from or in connection with, any actual or
threatened pollution or threatened pollution or contamination, in any manner,
resulting from: (i) SemMaterials’ access and use of the Terminals under this
Agreement and (ii) the performance of any of the obligations set forth in this
Agreement by SemMaterials, its invitees, or persons, firms, or corporations
doing work for SemMaterials or by the agents, servants or employees of any of
them.
 
18. Limitation of Liability.  Notwithstanding any other provision, SemMaterials
shall not be liable to the other Party for special, punitive, exemplary,
consequential, or indirect losses or damages suffered by SMEP as a result of the
performance or nonperformance of its obligations under this Agreement, or its
acts or omissions related to this Agreement or its use of the system, whether or
not arising from sole, joint or concurrent negligence, strict liability,
violation of law, breach of contract, breach of warranty, or any other source
whether or not foreseeable and even if the Parties have been advised of the
possibility of such damages.
 
19. Insurance.
 
(a) Obligation to Obtain.  During the Term, the Parties (or their agents) shall
each obtain and/or maintain not less than the following insurance:
 
(i) Commercial General Liability Insurance with a combined single limit of
$1,000,000 for bodily injury and property damage per occurrence and in the
aggregate.
 
(ii) If a Party has employees, Worker’s Compensation Insurance (including
Occupational Disease coverage) in amounts required by applicable law and
Employers Liability Insurance (including Occupational Disease coverage) with
limits not less than $500,000 each accident.  If work is to be performed in
North Dakota, Ohio, Washington, Wyoming, or West Virginia, the Party shall
participate in the appropriate state fund(s) to cover all eligible employees and
provide a stop gap endorsement.
 
(iii) Automobile Liability Insurance with a combined single limit of $1,000,000
for bodily injury and property damage per occurrence, to include coverage for
all owned, non-owned, and hired vehicles.
 
 

--------------------------------------------------------------------------------

 
 
(iv) Excess (or Umbrella) Liability Insurance with a combined single limit of
$9,000,000 for bodily injury and property damage per occurrence, such insurance
providing excess or umbrella liability coverage above primary liability limits
set forth in Subsections (i), (ii), and (iii) of this Section.
 
(v) Insurance on an all risk basis for the replacement value of such Party’s
property (including fixtures, improvements and equipment) located at the
Terminals and any other insurance against other perils and in such amounts as
the Parties agree from time to time should be reasonably required.
 
The limits set forth above are minimum coverage amounts and are not intended and
shall not be construed to limit the liability of either Party under this
Agreement.  Failure of either Party to demand such certificate or other evidence
of full compliance with these insurance requirements or failure of either party
to identify a deficiency from evidence that is provided shall not be construed
as a waiver of either Party’s obligation to maintain such insurance.
 
(b) Policy Requirements.  All insurance required hereunder shall be maintained
with responsible, solvent and reputable insurance companies with an A.M. Best
rating of A-IX or better that are qualified to do business in the State of
Oklahoma. Each Party shall provide the other Party with an insurance certificate
confirming compliance with the insurance requirements of this
Article.  SemMaterials shall, in addition to and without limitation of the
requirements of this Section 20, cause the insurance policies described in
Sections 20(a)(i) and 20(a)(iii) to include SMEP as an additional insured.  All
insurance required hereunder and provided by SemMaterials shall be primary to
any other insurance coverage of SMEP and shall apply and be in full force and
effect regardless of the existence of other insurance.  The insurance
certificate shall indicate that the other Party shall be notified not less than
ten (10) calendar days prior to any cancellation in coverage; provided, however,
that with respect to the policies described in Sections 20(a)(i) and 20(a)(iii),
the insurance certificate shall provide that SMEP shall be notified not less
than thirty (30) calendar days prior to any cancellation in coverage.  If either
Party provides any of the foregoing coverages through a claims-made policy
basis, that Party shall endeavor to maintain, for at least three years beyond
the expiration of this Agreement, a tail policy.
 
(c) Waiver of Claims; Waiver of Subrogation.  Each Party hereto hereby waives
any and all claims for recovery which such Party or anyone claiming through such
Party may have against the other Party hereto (or such other Party’s officers,
agents or employees) for or with respect to any loss of or damage to such
waiving Party’s property which is (i) insured under valid insurance policies, to
the extent of any recovery actually collectible under such insurance policies,
or (ii) required by this Agreement to be insured, to the extent any recovery
would be collectible if such insurance policies were obtained and maintained as
required by this Agreement, whether or not such loss or damage is caused by the
negligence of such other Party or such other Party’s agents, employees or
contractors or of any other person or persons for whose actions such other Party
may be responsible or liable.  SMEP and SemMaterials each agree to obtain from
the insurance companies providing its insurance applicable hereto permission to
allow SMEP and SemMaterials to waive their respective insurance companies’
rights of subrogation.  SMEP and SemMaterials shall each provide to the other
written proof of the waiver of said claims by said insurance companies.
 
 

--------------------------------------------------------------------------------

 
 
(d) Blanket Policies.  Nothing in this Agreement shall be construed to prevent
either Party from satisfying its insurance obligations pursuant to this
Agreement under a blanket policy or policies of insurance that meet or exceed
the requirements of this Article.
 
(e) Diligent Pursuit of Claims.  In the event coverage is denied or
reimbursement of a properly presented claim is disputed by the carrier for
insurance required by this section, the Party carrying such coverage shall make
commercially reasonable efforts to pursue such claim with its carrier.
 
20. Reserved.
 
21. Reserved.
 
22. Default.  A Party shall not be in default under this Agreement unless and
until the non-defaulting Party provides it written notice of such default and
the defaulting Party fails to cure the same within thirty (30) calendar days
after receipt of such notice (or, with respect to monetary defaults, within ten
(10) business days after receipt of such notice); provided, however, that where
a non-monetary default cannot reasonably be cured within such thirty (30) day
period, if the defaulting Party proceeds promptly to cure the default with due
diligence, the time for curing such default shall be extended for such period of
time as may be reasonably necessary to complete such curing.  Any event of
default may be waived at the non-defaulting Party’s option.  Upon the failure of
a Party to timely cure any such default after notice thereof from the other
Party and expiration of the above cure periods, then the non-defaulting Party
may pursue any legal remedies it may have under applicable law or principles of
equity relating to such default.  Either Party may seek equitable remedies prior
to expiration of the above cure period to prevent irreparable harm.
 
23. Reserved.
 
24. Force Majeure.  No Party shall be in default under this Agreement with
respect to any delay in its performance caused by any of the following
conditions (each a “Force Majeure Event”):  (a) act of God; (b) fire; (c) flood;
(d) material shortage or unavailability not resulting from the responsible
Party’s failure to timely place orders or take other necessary actions therefor;
(e) war or civil disorder; or (f) any other cause beyond the reasonable control
of such Party.  The Party claiming relief under this Article shall promptly
notify the other in writing of the existence of the Force Majeure Event relied
on, the expected duration of the Force Majeure Event, and the cessation or
termination of the Force Majeure Event.  The Party claiming relief under this
Article shall exercise commercially reasonable efforts to minimize the time for
any such delay.
 
 

--------------------------------------------------------------------------------

 
 
25. Notice.  Unless otherwise provided in this Agreement, all notices and
communications concerning this Agreement shall be in writing and addressed to
the other Party as follows:
 
If to SMEP:
SemMaterials Energy Partners, L.L.C.
Attn:  President
6120 South Yale, Suite 500
Tulsa, OK 74136
Facsimile No. (918) 524-5805
   
With a copy to:
Baker Botts L.L.P.
Attn:  Doug Rayburn
2001 Ross Avenue
Suite 600
Dallas, Texas 75201
Facsimile No.:  (214) 661-4634
   
If to SemMaterials:
SemMaterials, L.P.
Attn:  President
6502 South Yale Avenue
Tulsa, OK 74136
Facsimile No. (918) 524-8920
   
With a copy to:
Weil, Gotshal & Manges, LLP
Attn:  Michael A. Saslaw, Esq.
200 Crescent Court, Suite 300
Dallas, TX 75201-6950
Facsimile No.:  (214) 746-7777
   

or at such other address as may be designated in writing to the other Party.
 
Unless otherwise provided herein, notices and invoices shall be hand delivered,
sent by registered or certified U.S.  Mail, postage prepaid, or by commercial
overnight delivery service, or transmitted by electronic mail or facsimile, and
shall be deemed served or delivered to the addressee or its office when received
at the address for notice specified above when hand delivered, upon confirmation
of sending when sent by electronic mail or facsimile, on the day after being
sent when sent by overnight delivery service, or three United States Postal
Service business days after deposit in the mail when sent by U.S.  mail.
 
26. Reserved.
 
27. Miscellaneous.
 
(a) Headings.  The headings of the sections and subsections of this Agreement
are for convenience only and shall not be used in the interpretation of this
Agreement.
 
(b) Standards of Performance.  Except as otherwise set forth herein, for the
purpose of this Agreement the normal standards of performance within the asphalt
storage and manufacturing industry in the relevant market shall be the measure
of whether a Party’s performance is reasonable and timely.
 
(c) Section References.  Except as the context otherwise indicates, all
references to Exhibits, Sections, and Subsections refer to provisions of this
Agreement.  The words hereof, herein, hereunder or similar words refer to this
Agreement as a whole and not to any particular provision, paragraph or Section.
 
 

--------------------------------------------------------------------------------

 
 
(d) Amendment or Waiver.  This Agreement may not be amended, modified or waived
except by written instrument executed by officers or duly authorized
representatives of the respective Parties.  The Parties hereby acknowledge and
agree that a material amendment to this Agreement requires the approval of the
Bankruptcy Court prior to the effective date of the plan of reorganization in
the Bankruptcy Cases.  No waiver or failure of enforcement by any Party of any
default by any other Party in the performance of any provision, condition or
requirement herein shall be deemed to be a waiver of, or in any manner a release
of the defaulting Party from, performance of any other provision, condition or
requirement herein, nor deemed to be a waiver of, or in any manner a release of
the defaulting Party from, future performance of the same provision, condition
or requirement; nor shall any delay or omission of any non-defaulting Party to
exercise any right hereunder in any manner impair the exercise of any such right
or any like right accruing to it thereafter.
 
(e) Severability.  Any provision of this Agreement that is prohibited or not
enforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
only to the extent of the prohibition or lack of enforceability without
invalidating the remaining provisions of this Agreement, or affect the validity
or enforceability of those provisions in another jurisdiction or the validity or
enforceability of this Agreement as a whole.
 
(f) Assignment.                                No Party hereto may assign this
Agreement, in whole or in part, except with the prior written approval of each
other Party, which approval shall not be unreasonably withheld; provided,
however, that a Party may assign this Agreement to an Affiliate or any purchaser
of or successor to all or substantially all of the asphalt assets or business of
such Party; provided, further that SemMaterials has pledged, and may continue to
pledge, its ownership interest in the Existing Asphalt Inventory for the benefit
of its creditors to the extent permitted by Applicable Law.  This Agreement
shall inure to the benefit of, and shall be binding upon, the Parties and their
respective permitted successors and assigns, including with respect to
SemMaterials, any reorganized debtor entity appointed pursuant to the plan of
reorganization of SemMaterials.
 
(g) Entire Agreement and Conflict with Attachments.  This Agreement (including
Attachments) contains the entire and exclusive agreement between the Parties
with respect to the subject matter hereof, and there are no other promises,
representations, or warranties affecting it.  The terms of this Agreement may
not be contradicted, explained or supplanted by any usage of trade, course of
dealing or course of performance and any other representation, promise,
statement or warranty made by either Party or their agents that differs in any
way from the terms contained herein will be given no force or effect.  In the
case of any conflict between the body of this Agreement and any of its
Attachments, the terms contained in the Attachments will govern.
 
(h) Governing Law.  THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY DIRECTLY OR INDIRECTLY BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE
GOVERNED BY AND INTERPRETED, CONSTRUED, AND DETERMINED IN ACCORDANCE WITH, THE
APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE AND THE INTERNAL LAWS OF THE STATE
OF OKLAHOMA (WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).
 
 

--------------------------------------------------------------------------------

 
 
(i) Jurisdiction.
 
(i) Without limiting any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce
the terms of this Agreement and to decide any claims or disputes which may arise
or result from, or be connected hereby, and (ii) any and all Actions related to
the foregoing shall be filed and maintained only in the Bankruptcy Court, and
the Parties hereby consent to and submit to the jurisdiction and venue of the
Bankruptcy Court and shall receive notices at such locations as indicated in
Section 25; provided, however, that if a plan of reorganization has become
effective in the Bankruptcy Cases, the Parties agree to unconditionally and
irrevocably submit to the exclusive jurisdiction of the federal or state courts
in Oklahoma City, Oklahoma for the resolution of any such claim or dispute.
 
(ii) The Parties hereby unconditionally and irrevocably waive, to the fullest
extent permitted by Applicable Law, any objection which they may now or
hereafter have to the laying of venue or any dispute arising out of or relating
to this Agreement or any of the transactions contemplated hereby brought in any
court specified in paragraph (a) above, or any defense of inconvenient forum of
the maintenance of such dispute.  Each of the Parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.
 
(iii) Each of the Parties hereto consents to process being served by any Party
to this Agreement in any suit, Action or proceeding by the mailing of a copy
thereof in accordance with the provisions of Section 25.
 
(j) Counterparts.  This Agreement may be executed in any number of counterparts
each of which, when so executed and delivered (including by facsimile or
electronic mail transmission), will be deemed original but all of which together
will constitute one and the same instrument.
 
(k) Further Assurances.  Subject to the terms and conditions of this Agreement,
each of the Parties hereto will use commercially reasonable efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary under applicable laws and regulations to consummate the transactions
contemplated by this Agreement.
 
(l) No Third-Party Beneficiaries.  Except as provided in Section 17, nothing
contained in this Agreement, expressed or implied, is intended or shall be
construed to confer upon or give to any Person (including any limited partners
of SGLP) other than the Parties hereto and their successors or permitted
assigns, any rights or remedies under or by reason of this Agreement.
 
(m) No Strict Construction.  The Parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises with respect to this
Agreement, this Agreement shall be construed as if drafted jointly by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring a Party by virtue of the authorship of any of the provisions of this
Agreement.
 


 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, duly authorized representatives of SemMaterials and SMEP
have executed this Agreement as of the date hereof to be effective as of the
Effective Date.
 


 
SEMMATERIALS ENERGY PARTNERS, L.L.C.
 


 
By:/s/ Alex G.
Stallings                                                                           
 
 Name: Alex G.
Stallings                                                                           
 
Title:    Chief Financial Officer and Secretary
 


 
SEMMATERIALS, L.P.
 
By:  SemOperating G.P., L.L.C.,
        its general partner


By:/s/ Terrence
Ronan                                                                           
 
Name: Terrence
Ronan                                                                           
 
Title:   President &
CEO                                                                           
 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1(i)
 
DESCRIPTION OF TERMINALS, SMEP OWNED REAL
 
PROPERTY AND SMEP LEASED REAL PROPERTY
 
TERMINAL
Street Address
Land
Owned
or Leased
Ardmore, OK
2500 Refinery Road
L
Austin, TX
8803 North Mopac Expressway
O
Bay City, MI
309 Woodside Avenue
O
Billings, MT
7315 Mossmain Lane
O
Boise, ID
4303 Gekeler Lane
O
Catoosa, OK (Emulsion plt)
5850 Arkansas Road
L
Catoosa, OK (Port 33)
100 N. 321st E. Avenue
 
Port of Catoosa
5645 E. Channel Road
 
Chicago, IL Marine Oil
4950 W. 41st Street
L
Columbus, OH
3737 Fisher Road
O
Denver C, CO
4310 E. 60th Avenue
O
Denver K, CO
4308 E. 60th Avenue
L
Dodge City, KS
2600 Butter & Egg Road
O
El Dorado, KS
800 E. 10th Street
L
Ennis, TX
203 Cedar Road
O
Fontana, CA
14929 Slover Avenue
O
Garden City Plant PMAC/CB
14 Fountain Drive
O
Gloucester City, NJ
King Street & Jersey Avenue
O
Grand Island, NE
4112 Academy Road
L
Grand Jct, CO
202 Fourth Avenue
O
Halstead, KS
300 Industrial Road
O
Las Vegas, NV
3901 W. Ponderosa Way
O,L
Lawton, OK
9301 SW Koch Street
O
Little Rock, AR
601 Shamburger Lane
O
Lubbock, TX
1611 Marshall Street
O,L
Memphis Emulsion, TN
1430 Channel Avenue
O,L
Memphis TN
1285 Channel Avenue
O
Morehead City, NC
105 Arendale Street
L
Muskogee, OK
2501 Port Place
L
New Madrid, MO
#297 Hwy 61 South
O
Newport News, VA
801 Terminal Avenue
O
Northumberland, PA
4th & Duke
O
Parsons, TN
5445 Hwy 412 East
L
Pasco, WA
3152 Selph Landing
L
Pekin, IL
201 S. Levee Road
O
Pueblo, CO
510 West D Street
O
Reading, PA
3847 Pottsville Pike
O
Saginaw, TX
600 Minton Road
O,L
Salina, KS
1100 W. Grand Avenue
O
Salt Lake City, UT
95 West, 1100 North
O
Sedalia, MO
1414 West Morgan Street
O
Spokane, WA (Hillyard)
4327 North Thor Street
L
Spokane, WA (Valley)
E 16710 Euclid Avenue
O
St. Louis, MO
201 East Nagel Avenue
O
Warsaw, IN
2820 E. Durbin Street
O
Woods Cross, UT
991 W. 1500
O

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1(k)
 
DESCRIPTION OF SMEP’S TERMINAL ASSETS
 
Land and Land Improvements
 
Buildings
 
Furniture and Fixtures
 
Machinery and Equipment
 
Storage Tanks – AC and Residual Fuels
 
Piping, Electrical, Boilers and related Equipment
 

